Exhibit 10.4
 
PROMISSORY NOTE



$378,795.09 
December 22, 2005

 
FOR VALUE RECEIVED, Leeds Holdings Limited, a Belize Corporation (the “Maker”),
hereby promises to pay to Yarraman Winery, Inc., a Nevada corporation (the
“Company”), the principal sum of Three Hundred Seventy Eight Thousand Seven
Hundred Ninety Five Dollars and Nine Cents ($378,795.09), which will be paid in
lawful money of the United States of America, with interest thereon as set forth
herein. The principal amount outstanding under this Note and all accrued
interest thereon shall be paid in full to the Company on December 21, 2006 (the
“Maturity Date”). This Note is being furnished to the Seller in connection with
the transactions contemplated by that certain Stock Purchase Agreement entered
into as of December 22, 2005 by and between the Company and the Maker.
 
1.  Payment of Principal. From the date hereof until the Maturity Date, the
Maker hereby agrees to pay in the principal sum outstanding under this Note in
accordance with the payment plan provided below:
 

a)
$47,349.39 of the principal sum due on January 21, 2006 (thirty (30) days from
the date hereof);

 

b)
$47,349.39 of the principal sum due on March 22, 2006 (ninety (90) days from the
date hereof);

 

c)
$94,698.77 of the principal sum due on April 21, 2006 (one hundred twenty (120)
days from the date hereof);

 

d)
$94,698.77 of the principal sum due on September 18, 2006 (two hundred seventy
(270) days from the date hereof;

 

e)
The remaining principal sum up to $94,698.77, including all accrued an unpaid
interest, calculated pursuant to Section 2 below, due on the Maturity Date.

 
2.  Interest. Interest shall accrue on the outstanding principal amount hereof
at a rate equal to the prime rate as published by The Wall Street Journal from
time to time (“the Prime Rate”) plus two and a half percent (2.5%) per annum,
computed on the basis of a 360-day year and shall be payable in arrears in full
on the Maturity Date. In the event that any interest rate provided for herein
shall be determined to be unlawful, such interest rate shall be computed at the
highest rate permitted by applicable law.
 
3.  Voluntary Prepayments. Notwithstanding the required payments of outstanding
principal to be made in accordance with Section 1 above, Maker may make optional
prepayments of all or any portion of the then outstanding principal and accrued,
but unpaid interest under this Note, without premium or penalty of any kind.
 
4.  Payments to the Company. Payments under this Note shall be made in lawful
money of the United States of America and in immediately available funds by wire
transfer or certified check as directed by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:
 
(a)  the Maker shall fail to make any payment due according to the payment
schedule set forth in Section 1 above (or upon acceleration of the payment due
under this Note pursuant to Section 5) of the outstanding principal and accrued,
but unpaid interest due and payable on this Note and such failure shall have
continued for a period of ten (10) days after written notice by the Company to
the Maker that such payment is due and unpaid;
 
(b)  the commencement of any proceedings (w) in bankruptcy by or against the
Maker, (x) for the dissolution, full or partial liquidation or reorganization of
the Maker, (y) alleging that the Maker is insolvent or unable to pay its debts
as they mature, or (z) for the readjustment or arrangement of the Maker’s debts,
whether under the United States Bankruptcy Code or under any other law, whether
state or federal, now or hereafter existing for the relief of debtors, or the
commencement of any analogous statutory or non-statutory proceedings involving
the Maker; provided, however, that if such commencement of proceedings against
the Maker is involuntary, such action shall not constitute an Event of Default
unless such proceedings are not dismissed within thirty (30) days after the
commencement of such proceedings; or
 
(c)  (w) the appointment of a receiver or trustee for the Maker, or for any
substantial part of the Maker’s assets, (x) a general assignment for the benefit
of creditors, (y) be adjudicated bankrupt or insolvent or (z) file a petition
seeking to take advantage of any other law providing for the relief of debtors.
Notwithstanding the foregoing, if such appointment or commencement of
proceedings against the Maker is involuntary, such action shall not constitute
an Event of Default unless such appointment is not revoked or such proceedings
are not dismissed within thirty (30) days after the commencement of such
proceedings; or
 
(d)  the entry or filing of any judgment or order in excess of $100,000 against
the Maker which remains unsatisfied or undischarged and in effect for thirty
(30) days after such entry or filing without a stay of enforcement or execution.
 
6.  Remedies. If at any time an Event of Default shall have occurred, then at
the sole discretion of the Maker (a) all outstanding principal and accrued, but
unpaid interest owing under this Note shall immediately become due and payable,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof; or (b) the Maker
shall return to the Company such portion of the Shares that at the time of the
Event of Default had not been paid for in full.
 
7.  Miscellaneous.
 
(a)  Binding Effect; Assignment. This Note shall be binding upon the Maker and
its successors and assigns. This Note may not be assigned by the Maker to any
Person. This Note may be assigned by the Company to any affiliate of the
Company.
 
(b)  Remedies Not Waived. No course of dealing between the Maker and the Company
or any delay on the part of the Company in exercising any rights hereunder shall
operate as a waiver of any right. Any waiver by the Company of any default under
this Note shall not operate as or be construed to be a waiver of any other
default of such provision or of any default of any other provision of this Note.
All rights and remedies of the Company hereunder are cumulative.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  Suits for Enforcement. Upon the occurrence and during the continuation of
any one or more Events of Default, the Company may proceed to protect and
enforce its rights hereunder by suit in equity, action at law or by other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Note or in aid of the exercise of any power granted
in this Note, or may proceed to enforce the payment of this Note, or to enforce
any other legal or equitable right of the Company.
 
(d)  Collection Costs. In case of any default under this Note, the Maker will
pay to the Company such amounts as shall be sufficient to cover the costs and
expenses of Company including reasonable attorney’s fees and expenses actually
incurred due to such Event of Default.
 
(e)  Amendments. This Note may not be amended except by an instrument in writing
signed by the Maker and the Company.
 
(f)  Waivers. The Maker expressly waives any presentment, demand, protest,
notice of protest, or notice of any kind except as expressly provided in this
Note.
 
(g)  GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAWS.
 
(h)  JURISDICTION; SERVICE; WAIVERS. ANY ACTION OR PROCEEDING IN CONNECTION WITH
THIS NOTE MAY BE BROUGHT IN A COURT OF RECORD OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK. THE MAKER AND THE COMPANY HEREBY CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS OF THE STATE OF NEW YORK, AND SERVICE OF PROCESS MAY
BE MADE UPON THE MAKER OR THE COMPANY BY MAILING A COPY OF THE SUMMONS AND ANY
COMPLAINT TO SUCH PERSON, BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, AT ITS ADDRESS TO BE USED FOR THE GIVING OF NOTICES UNDER THIS NOTE.
THE COMPANY, BY ACCEPTANCE HEREOF, AND THE MAKER EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OR MAINTAINING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION.
 
(i)  WAIVER OF JURY TRIAL. THE COMPANY, BY ACCEPTANCE HEREOF, AND THE MAKER EACH
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING IN CONNECTION WITH, OUT
OF OR OTHERWISE RELATING TO THIS NOTE.
 
[Balance of page intentionally left blank; signature page follows.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has caused this Promissory Note to be signed in
its name effective as of this 22nd day of December, 2005.
 

        Leeds Holdings Limited  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name:  
Title:


 
 
4

--------------------------------------------------------------------------------

 

 